Citation Nr: 1825782	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-39 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for colon cancer, to include as secondary to radiation exposure.

2. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

3. Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Larry Schuh, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Purdum, Counsel	


INTRODUCTION

The Veteran served on active duty from January 1980 to December 1982. 

These matters are before the Board of Veterans' Appeals (Board) on appeal of rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  By a May 2012 rating decision, the RO denied entitlement to service connection for colon cancer, to include as secondary to radiation exposure, and by a March 2013 rating decision, the RO reopened the Veteran's previously denied claim of entitlement to service connection for bilateral hearing loss and denied the same.

In November 2015, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.


FINDINGS OF FACT

1. On May 26, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's attorney that a withdrawal of this appeal, as to the issue of entitlement to service connection for colon cancer, to include as secondary to radiation exposure, was requested.

2. The Veteran did not appeal a September 2009 RO decision that denied service connection for bilateral hearing loss.



3. Evidence received since the September 2009 RO decision is not cumulative or redundant of evidence previously of record and raises a reasonable possibility of substantiating the claim of entitlement to service connection for bilateral hearing loss.

4. Resolving all doubt in favor of the Veteran, he has experienced symptoms of bilateral hearing loss continuously since service.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal, as to the issue of entitlement to service connection for colon cancer, to include as secondary to radiation exposure, by the Veteran have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2. The September 2009 RO decision that denied service connection for bilateral hearing loss is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104 (a), 3.160(d), 20.302, 20.1103 (2017). 

3. The evidence received subsequent to the September 2009 RO decision is new and material; the claim of entitlement to service connection for bilateral hearing loss is reopened.  38 U.S.C. §§ 5103, 5103A, 5107, 5108 (2012); 38 C.F.R. §§ 3.156 (2017).

4. Bilateral hearing loss was incurred in active service.  38 U.S.C. §§ 1101, 1131, 1133 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  In the present case, the Veteran's attorney, in a May 26, 2015, statement, withdrew this appeal of the issue of entitlement to service connection for colon cancer, to include as secondary to radiation exposure and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


New and Material Evidence

In general, VA rating decisions that are not timely appealed are final.  See 38 U.S.C. § 7105; 38 C.F.R. § 20.302.  Pursuant to 38 U.S.C. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  New evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156 (a). 

The last final denial of the Veteran's claim of entitlement to service connection for bilateral hearing loss was in September 2009.  Within one year of the rating decision, the Veteran did not express disagreement with the decision, nor was any relevant new and material evidence, medical or lay, physically or constructively received by VA prior to the expiration of the appellate period.  See 38 U.S.C.           § 7105; 38 C.F.R. §§ 3.156 (b); 20.201; see Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  As such, the September 2009 RO rating decision became final. 

Relevant evidence added to the record since that time, in pertinent part, includes the Veteran's private audiological treatment records, report of a February 2013 VA examination, conducted by a private provider, and the Veteran's lay statements and assertions, including those made during his November 2015 Board hearing.  The February 2013 VA examination revealed bilateral hearing loss that comports with VA standards to be considered a disability, an element of service connection lacking at the time of the prior denial; such is new and material evidence and the claim of entitlement to service connection for bilateral hearing loss is thus reopened.


Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1101, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection can be demonstrated for a disease diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  In order to establish service connection, the evidence must generally show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).



For purposes of 38 C.F.R. § 3.303 (b), where the Veteran asserts entitlement to a chronic condition but there is insufficient evidence of a diagnosis in service, the Veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013). Organic neurological disorders, including bilateral hearing loss, are listed as such chronic conditions under 38 C.F.R. § 3.309 (a).  Such may also be presumed to have been incurred in or aggravated by service if it becomes manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1101, 1131, 1133; 38 C.F.R. §§ 3.307, 3.309. 

The Veteran contends that he has bilateral hearing loss; the symptoms of such began during service and have continued since, related to noise exposure during service.  During his November 2015 Board hearing, the Veteran described his in-service noise exposure.  He reported that he completed basic training and then advanced training for military police, and that he was then assigned to an U.S. Army Depot as a member of the security detachment assigned to provide protection and security for the facility and its weapons and components, including nuclear weapons.  He asserted that he incurred noise exposure from weapons fire, aircraft engines, and diesel trucks; the aircraft engine noise being the most significant, without hearing protection.  He reported that he had to go to the airport as a part of the security detail for aircraft and was in very close proximity to aircraft and engines that created a lot of noise.  He asserted that he first noticed reduced hearing acuity in service, and assumed it would go away when he was no longer exposed to such noise; it did not improve.  He asserted that his symptoms of hearing loss began during service and have existed continuously since that time, while he was first formally evaluated for such in 2009.

The Veteran's service treatment records are silent for complaint, treatment, or diagnosis of bilateral hearing loss.  His service separation record, his Form DD-214, shows that his military occupational specialty (MOS) was military police.  The Veteran is competent to report that he experienced noise exposure, as described, and that he has experienced constant symptoms of hearing loss that have never gone away, and there is no evidence that he is not credible in this regard.  Layno, 6 Vet. App. 465, 470; 38 C.F.R. § 3.159 (a)(2).   Significantly, the Veteran has already been granted service connection for tinnitus based on his in-service noise exposure.  Accordingly, the Veteran's in-service exposure to acoustic trauma is conceded.

On VA examination, conducted by a private provider, in February 2013, the Veteran's puretone thresholds, in decibels, for the right ear were 45, 40, 40, 50, 50, and for the left ear were 40, 45, 50, 60, 60, measured at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  Impaired hearing will be considered a disability when, in pertinent part, the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater.  38 C.F.R. § 3.385. There is evidence of auditory thresholds of 40 decibels or greater in at least one of the specified frequencies, bilaterally; and the Veteran's bilateral hearing loss thus meets the VA requirements for consideration as a disability.  38 C.F.R. § 3.385.  The examiner reported that the Veteran's in-service hearing testing revealed hearing acuity within normal limits and that two post-service hearing evaluations in 2009 demonstrated the same; and opined that the Veteran's bilateral hearing loss was thus less likely related to service.

However, the examiner did not consider the Veteran's competent and credible statements as to his constant symptoms of bilateral hearing loss from the time of service to the present.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the appellant's report of in-service injury but relied on the service treatment records to provide a negative opinion).  The February 2013 opinion is thus of little probative value.

In sum, of record is bilateral hearing loss pursuant to 38 C.F.R. § 3.385, conceded in-service acoustic trauma, and the Veteran's competent and credible report of symptoms of bilateral hearing loss from the time of service to the present.  38 U.S.C. §§ 1101, 1131, 1133; 38 C.F.R. §§ 3.307, 3.309; Walker, 708 F.3d 1331, 


at 1337-39.  The Board thus finds that service connection for bilateral hearing loss is warranted.


ORDER

The appeal, as to the issue of entitlement to service connection for colon cancer, to include as secondary to radiation exposure, is dismissed.

New and material evidence having been received; the claim of entitlement to service connection for bilateral hearing loss is reopened.

Service connection for bilateral hearing loss is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


